Citation Nr: 9923478	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for residuals of a 
fracture of the left second toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1971 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back condition, denied service connection for bilateral 
hearing loss, and granted service connection for a foot 
condition (residuals of fracture of the left second toe).  
This matter also arises from an August 1996 rating decision 
which denied service connection for PTSD.  The Board also 
notes that in April 1999 the veteran failed to report for a 
scheduled hearing before a Member of the Board.  

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the residuals of 
fracture of the left second toe--and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
residuals of fracture of the left second toe issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  

In a December 1995 rating decision, the RO denied service 
connection for hepatitis, headaches, and seizures.  The 
veteran filed a timely notice of disagreement and the RO 
issued a statement of the case.  Since the veteran failed to 
file a substantive appeal, those issues are not perfected for 
appeal, and will not be considered herein.  The Board also 
notes that in the July 1999 informal hearing presentation, it 
appears that the veteran's representative may be claiming 
service connection for tinnitus.  As this issue has not been 
addressed by the RO, it is referred to the RO for appropriate 
action.



REMAND

Low back condition and bilateral hearing loss

In his July 1995 claim for service connection for his back, 
hearing loss, and his foot, the veteran indicated that he was 
treated for his "ear & back" at the VA hospital in 
Nashville, Tennessee in from 1981 to 1987.  The Board notes 
that such treatment records are not in the claims folder.  
Since the RO has been put on notice of the existence of VA 
records, which are considered to be constructively of record, 
they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).   

PTSD

The veteran claims he has PTSD related to stressors he 
experienced during his service at an air base in the 
Philippines, when he reportedly had to unload wounded and 
dead soldiers from Vietnam.  Because his claim for service 
connection for PTSD is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.103(a) (1998); Gaines v. West, 11 Vet.App. 353 
(1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

A VA medical center (VAMC) treatment record dated in February 
1996 showed a diagnosis of PTSD based on the veteran's 
contentions that he had to unload the bodies of wounded and 
dead service members from Vietnam.  The record reflects that 
the veteran has yet to respond to either of the RO's PTSD 
development letters dated in May 1996 and August 1997.  
Accordingly he has not provided a detailed statement 
outlining his reported stressor events in service.  However, 
it is unclear whether the veteran received either development 
letter from the RO, as subsequent to the mailing of each 
letter the veteran has reported a change of address.  
Likewise, the Board notes that a VA examination in August 
1996 was canceled because an "undelivered notification" was 
received, and the veteran could not be contacted to schedule 
an examination.  Subsequently, his address changed several 
times.  His most recent address, as of August 28, 1997, was:  
819 S. Bonham Road, Columbia, South Carolina, 29205.  Under 
the circumstances, another attempt should be made to contact 
the veteran to schedule a VA examination.  

The Board notes that "the duty to assist is not always a one-
way street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
appellant in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the appellant to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

The record reflects that the RO has not made efforts to 
verify the veteran's alleged stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  Although 
the veteran has not provided specific information as to the 
alleged stressors, he should be afforded another opportunity 
to do so.  The Board also notes that the question of whether 
the stressors may be corroborated is a matter to be 
determined by the USASCRUR.  In addition to verifying 
stressors, on remand the RO should secure any recent 
psychiatric treatment records.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  


Residuals of a fracture of the left second toe

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The Board finds that since there has not been a VA 
examination pertaining to the veteran's feet, and the most 
recent treatment records date back to the veteran's period of 
service, that it is unclear as to the current severity of his 
service-connected residuals of a fracture of the left second 
toe.  Additionally, the Board agrees with the veteran's 
representative contention in the July 1999 informal hearing 
presentation that functional loss and impairment due to the 
service-connected left foot disability, as well as DeLuca and 
38 C.F.R. § §§ 4.40 and 4.45 must be considered in rating the 
service-connected disability.  In view of the foregoing, the 
veteran should be afforded another VA examination, in 
compliance with DeLuca.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
provide him the opportunity to submit the 
names and addresses of all health care 
providers, VA or private, who have 
treated him for PTSD or residuals of a 
fracture of the left second toe.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete VA 
treatment records from the Nashville, 
Tennessee VA hospital from 1981 to 1987.

2.  The RO should obtain the veteran's 
service department personnel records, 
including Form 20, from the National 
Personnel Records Center in St. Louis, 
Missouri, or other appropriate agency, 
for association with the claims folder.  
If any such records are not available, it 
should be so certified.  

3.  The RO should ask the veteran to 
provide a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events as well as 
identifying information concerning any 
other individuals involved, including 
their names, ranks, units of assignment 
or any other identifying detail.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

4.  The RO should prepare a summary of 
the veteran's reported stressors.  This 
summary, and all associated documents 
including service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

5.  Thereafter, if verification of any 
stressor(s) is provided, the RO should 
have the veteran undergo a VA psychiatric 
examination.  The claims folder should be 
provided to and reviewed by the examiner 
prior to the examination so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  Any diagnosis of PTSD should 
be in accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressors which support a 
diagnosis of PTSD and the evidence relied 
upon to determine the existence of the 
stressors.  Such tests as the examiner 
deems necessary should be performed, to 
include psychological testing.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth.

6.  The veteran should be afforded a VA 
orthopedic examination, in order to 
ascertain the nature and severity of his 
service connected left foot disability.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's left foot exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
foot is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

7.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, with consideration 
specifically being given to whether the 
veteran may be entitled to "staged 
ratings" for the service-connected 
residuals of a fracture of the left 
second toe.  If appropriate, the RO 
should give consideration to this case 
under the provisions of 38 C.F.R. § 3.158 
or 38 C.F.R. § 3.655.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


